

117 HR 4817 IH: Affordable EVs for Working Families Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4817IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Gomez (for himself, Mr. Suozzi, Mr. Panetta, Mr. Evans, Mr. Blumenauer, Ms. Moore of Wisconsin, Mr. Beyer, Ms. Sánchez, and Ms. DelBene) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a credit for previously-owned qualified plug-in electric drive motor vehicles.1.Short titleThis Act may be cited as the Affordable EVs for Working Families Act. 2.Credit for previously-owned qualified plug-in electric drive motor vehicles(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:36C.Previously-owned qualified plug-in electric drive motor vehicles(a)Allowance of creditIn the case of a qualified buyer who during a taxable year places in service a previously-owned qualified plug-in electric drive motor vehicle, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to the sum of—(1)$1,250, plus(2)in the case of a vehicle which draws propulsion energy from a battery which exceeds 4 kilowatt hours of capacity (determined at the time of sale), the lesser of—(A)$1,250, and(B)the product of $208.50 and such excess kilowatt hours. (b)Limitations(1)Sale priceThe credit allowed under subsection (a) with respect to sale of a vehicle shall not exceed 30 percent of the sale price.(2)Adjusted gross incomeThe amount which would (but for this paragraph) be allowed as a credit under subsection (a) shall be reduced (but not below zero) by $200 for each $1,000 (or fraction thereof) by which the taxpayer’s adjusted gross income exceeds $75,000 (twice such amount in the case of a joint return). (c)DefinitionsFor purposes of this section—(1)Previously-owned qualified plug-in electric drive motor vehicleThe term previously-owned qualified plug-in electric drive motor vehicle means, with respect to a taxpayer, a motor vehicle—(A)the model year of which is at least 2 earlier than the calendar year in which the taxpayer acquires such vehicle,(B)the original use of which commences with a person other than the taxpayer,(C)which is acquired by the taxpayer in a qualified sale,(D)registered by the taxpayer for operation in a State or possession of the United States, (E)which meets the requirements of subparagraphs (C), (D), (E), and (F) of section 30D(d)(1), and(F)which is not of a character subject to an allowance for depreciation.(2)Qualified saleThe term qualified sale means a sale of a motor vehicle—(A)by a seller who holds such vehicle in inventory (within the meaning of section 471) for sale or lease, (B)for a sale price of less than $25,000, and(C)which is the first transfer since the date of the enactment of this section to a person other than the person with whom the original use of such vehicle commenced.(3)Qualified buyerThe term qualified buyer means, with respect to a sale of a motor vehicle, a taxpayer—(A)who is an individual,(B)who purchases such vehicle for use and not for resale,(C)with respect to whom no deduction is allowable with respect to another taxpayer under section 151,(D)who has not been allowed a credit under this section for any sale during the 3-year period ending on the date of the sale of such vehicle, and(E)who possesses a certificate issued by the seller that certifies—(i)that the vehicle is a previously-owned qualified plug-in electric drive motor vehicle,(ii)the vehicle identification number of such vehicle,(iii)the capacity of the battery at time of sale, and(iv)such other information as the Secretary may require. (4)Motor vehicle; capacityThe terms motor vehicle and capacity have the meaning given such terms in paragraphs (2) and (4) of section 30D(d), respectively.(d)VIN number requirementNo credit shall be allowed under subsection (a) with respect to any vehicle unless the taxpayer includes the vehicle identification number of such vehicle on the return of tax for the taxable year.(e)Application of certain rulesFor purposes of this section, rules similar to the rules of paragraphs (1), (2), (4), (5), (6), and (7) of section 30D(f) shall apply for purposes of this section.(f)Certificate submission requirementThe Secretary may require that the issuer of the certificate described in subsection (c)(3)(E) submit such certificate to the Secretary at the time and in the manner required by the Secretary. .(b)Conforming amendments(1)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,.(2)Section 6213(g)(2) of such Code is amended—(A)in subparagraph (P), by striking and at the end,(B)in subparagraph (Q), by striking the period at the end and inserting , and, and(C)by adding at the end the following:(R)an omission of a correct vehicle identification number required under section 36C(d) (relating to credit for previously-owned qualified plug-in electric drive motor vehicles) to be included on a return..(3)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,.(c)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:Sec. 36C. Previously-owned qualified plug-in electric drive motor vehicles..(d)Effective dateThe amendments made by this section shall apply to vehicles acquired after the date of the enactment of this Act.